internal_revenue_service number release date index number ------------------------------ -------------------------- ---------------- ------------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no ------------- telephone number --------------------- refer reply to cc psi b09 plr-154665-04 date february legend ----------------- -------------------------- --------------------------- ------ --------------------------------------------------------------- taxpayer date state irrevocable_trust ---------------------------------------------------------------------------------------------------------- son x company accounting firm date year --------------------- ----- ---------------------------------- -------------------------------- ---------------------- ------- dear --------------- this is in response to your authorized representative’s letter dated date requesting an extension of time pursuant to sec_2642 of the internal_revenue_code and sec_301_9100-3 of the procedure and administration regulations to make an allocation of taxpayer’s generation-skipping_transfer gst tax exemption taxpayer a resident of state established irrevocable_trust for the benefit of son the same day taxpayer funded irrevocable_trust with x shares of common_stock in company shall pay the trust income to son as needed to provide for son the facts and representations made are summarized as follows on date paragraph of irrevocable_trust provides that during son’s lifetime the trustee plr-154665-04 paragraph provides that son shall have the right from time to time during his life and at his death to appoint trust property to his descendants spouses and surviving spouses of his descendants and charities but not in any manner that would discharge any legal_obligation of his to support the appointee or any other kind of legal_obligation paragraph provides that upon son’s death any property remaining in the trust and not appointed by him shall be divided to provide one equal share to each of son’s then living children to be distributed outright to such child and one equal share for the then living descendants collectively of each then deceased child of son to be distributed to those descendants per stirpes except as paragraph provides for a_trust of a power_of_appointment or the trustee’s discretion to a person other than a child of son under the age of shall be retained as a separate trust for the benefit of that person taxpayer retained accounting firm to prepare a form_709 united_states gift and generation-skipping_transfer_tax return with regard to the date transfer to irrevocable_trust in preparing the return accounting firm reported the transfer of company stock to irrevocable_trust but inadvertently failed to allocate any of taxpayer’s gst_exemption to the transfer the gift_tax_return as prepared by accounting firm was timely-filed by taxpayer taxpayer’s estate discovered that no gst allocation had been made to taxpayer’s date transfer to irrevocable_trust paragraph provides that any property distributable other than by the exercise taxpayer died on date following taxpayer’s death legal counsel for accordingly taxpayer’s estate now requests that an extension of time be sec_2601 imposes a tax on every generation-skipping_transfer a generation- granted under sec_2642 and sec_301_9100-3 to make an allocation of taxpayer’s gst_exemption with respect to the date transfer to irrevocable_trust equal to the reported gift_tax value of that transfer and that an allocation of taxpayer’s gst_exemption pursuant to the relief granted herein will result in a zero inclusion_ratio for irrevocable_trust as of the date of the gift skipping transfer is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip by the applicable_rate sec_2641 defines applicable_rate as the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer sec_2642 provides the method for determining the inclusion_ratio sec_2602 provides that the amount of the tax is the taxable_amount multiplied sec_26_2632-1 of the generation-skipping_transfer_tax regulations sec_2631 in effect at the time of the transfer provides that for purposes of sec_2632 provides that any allocation by an individual of his or her gst plr-154665-04 determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure that may be allocated by such individual or his executor to any property with respect to which such individual is the transferor exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual's estate determined with regard to extensions regardless of whether such a return is required to be filed provides that an allocation of gst_exemption to property transferred during the transferor’s lifetime other than in a direct_skip is made on form_709 sec_2642 provides that except as provided in sec_2642 if the allocation of the gst_exemption to any transfers of property is made on a gift_tax_return filed on or before the date prescribed by sec_6075 for such transfer or is deemed to be made under sec_2632 or c the value of such property for purposes of determining the inclusion_ratio shall be its value for purposes of chapter within the meaning of sec_2001 and such allocation shall be effective on and after the date of such transfer prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of sec_2642 which was enacted into law on date secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief the time for making the allocation shall be treated as if not expressly prescribed by statute for allocating the gst_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a generation-skipping_trust are to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 sec_2642 provides generally that the secretary shall by regulation notice_2001_50 2001_2_cb_189 provides that under sec_2642 the time sec_2642 provides that in determining whether to grant relief the requests for relief under sec_301_9100-3 will be granted when the taxpayer plr-154665-04 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute under sec_301_9100-1 a regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election transfer made by taxpayer to irrevocable_trust on date we conclude that the requirements of sec_301_9100-3 have been satisfied therefore we grant an extension of time of days from the date of this letter for taxpayer’s estate to allocate taxpayer’s gst_exemption to the date transfer to irrevocable_trust the allocation will be effective as of date and the gift_tax value of the transfer will be used in determining the amount of gst_exemption to be allocated if an allocation of taxpayer’s gst_exemption is made pursuant to the relief herein granted and provided that the amount of gst_exemption allocated to irrevocable_trust is equal to the gift_tax value of the date transfer to irrevocable_trust irrevocable_trust will have an inclusion_ratio of zero as of the date of the gift based on the facts submitted and the representations made with respect to the sec_301_9100-3 provides that a taxpayer is deemed to have acted the allocation of taxpayer’s gst_exemption should be made on a supplemental form_709 for year and filed with the internal_revenue_service center cincinnati oh a copy of this letter should be attached to each supplemental form_709 a copy is enclosed for this purpose tax consequences of the transaction under the cited provisions or under any other provisions of the code in addition we express or imply no opinion regarding the value of the property transferred to irrevocable_trust except as specifically ruled herein we express or imply no opinion on the federal plr-154665-04 this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely heather c maloy associate chief_counsel passthroughs special industries enclosures copy of letter copy for purposes
